Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  March 8, 2011                                                                                           Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  141551                                                                                                  Michael F. Cavanagh
                                                                                                                Marilyn Kelly
                                                                                                          Stephen J. Markman
                                                                                                          Diane M. Hathaway
                                                                                                              Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Brian K. Zahra,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                    SC: 141551
                                                                       COA: 296548
                                                                       Monroe CC: 86-021073-FC;
  STANLEY ST. CLAIR,                                                              86-021076-FH;
                                                                                  86-021334-FH
                   Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 20, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 8, 2011                       _________________________________________
           y0228                                                                  Clerk